—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated March 9, 2001, which granted the motion of the defendant Steven A. Stuchin for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Steven A. Stuchin (hereinafter the respondent) for summary judgment. The respondent made a prima facie showing that he did not depart from accepted standards of medical practice in treating the plaintiff Julius Bowens or proximately cause his injuries (see Alvarez v Prospect Hosp., 68 NY2d 320, 324; Estate of Mollo v Rothman, 284 AD2d 299; Sheikh v Sinha, 272 AD2d 465). The plaintiffs’ submissions in opposition to the motion were insufficient to demonstrate the existence of a triable issue of fact (see Estate of Mollo v Rothman, supra at 300; Alicea v Tuerk, 271 AD2d 557; Holbrook v United Hosp. Med. Ctr., 248 AD2d 358, 359). Santucci, J.P., Altman, H. Miller and Cozier, JJ., concur.